UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                       No. 96-4124

BILLY HICKS WILLIAMS,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                         No. 96-4425
LESTER DEWAYNE LANGLEY, a/k/a
Deadeye,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                       No. 96-4572

JOHNNY BRUCE STACY, a/k/a Sadie,
Defendant-Appellant.

Appeals from the United States District Court
for the Western District of North Carolina, at Shelby.
Lacy H. Thornburg, District Judge.
(CR-94-37)

Argued: August 14, 1997

Decided: January 15, 1998
Before RUSSELL and HALL, Circuit Judges, and MICHAEL,
Senior United States District Judge for the
Western District of Virginia, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Milton Gordon Widenhouse, Jr., Assistant Federal Public
Defender, Raleigh, North Carolina, for Appellant Langley; Stanford
K. Clontz, BALEY, BALEY & CLONTZ, P.A., Asheville, North
Carolina, for Appellant Williams; Charles Robinson Brewer, Ashe-
ville, North Carolina, for Appellant Stacy. Deborah Ann Ausburn,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee. ON BRIEF: Mark T. Calloway, United States Attorney,
Asheville, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

The Appellants, Billy Hicks Williams, Lester DeWayne Langley
and Johnny Bruce Stacy, appeal their convictions and sentences for
their roles in a conspiracy to transport staggering quantities of mari-
juana from Texas to North Carolina. The operation started small. The
initial shipments arrived from Rio Grande City, Texas, to Rutherford
County, North Carolina, in door panels of cars, specially outfitted
pick-ups, and gas tanks. Under the leadership of Jerry Dean Early, Sr.
and his nephew, Kyle Beard, the organization grew steadily. After
several years, the marijuana was arriving in North Carolina in

                    2
eighteen-wheel tractor-trailers up to 1000 pounds at a time. Not sur-
prisingly, an undertaking of this scale required numerous co-
conspirators, and the appellants each filled numerous roles in the
operation.

The appellants were indicted on one count of conspiracy to distrib-
ute marijuana in violation of 21 U.S.C. § 846 (1994). Williams and
Langley were also indicted on two counts of possession with intent
to distribute marijuana in violation of 21 U.S.C.§ 841(a)(1) (1994).
At a joint trial involving two other co-conspirators, a jury returned a
guilty verdict for all three with regard to the conspiracy charge, but
acquitted both Williams and Langley of the possession count. At sen-
tencing, the district court declined to find that Williams was entitled
to a reduction under U.S. Sentencing Guidelines Manual § 3B1.2
(1995). The district court found that Langley was subject to a three-
level enhancement under USSG § 3B1.1. Appellants appeal their con-
victions, and Williams and Langley assign error to their sentences.

In challenging their convictions, all three apellants join in the argu-
ment that at trial, the Government engendered a"fatal" variance
between the single conspiracy charged in the indictment and the evi-
dence of multiple conspiracies they contend the Government actually
proved. See Kotteakos v. United States, 328 U.S. 750, 756-57 (1946).
Such a variance jeopardizes the safeguards for individualizing each
defendant in relation to the mass. Id. at 773. Our system of criminal
justice does not tolerate mass trial, as "[t]hat way lies the drift toward
totalitarian institutions." Id. It is with this principle in mind that we
consider the appellants' claim that their trial amounted to a mass con-
viction based on evidence of multiple conspiracies not charged in the
indictment.

In challenging a conspiracy conviction, an appellant"may establish
the existence of a material variance by showing that the indictment
alleged a single conspiracy but that the government's proof at trial
established the existence of multiple, separate conspiracies." United
States v. Kennedy, 32 F.3d 876, 883 (4th Cir. 1994). Whether the evi-
dence shows a single conspiracy or multiple conspiracies is, however,
a question of fact and is properly the province of the jury. See United
States v. Banks, 10 F.3d 1044, 1051 (4th Cir. 1993); United States v.
Urbanik, 801 F.2d 692, 695 (4th Cir. 1986). Where a jury is properly

                     3
instructed regarding a single versus multiple conspiracies, a finding
of a single conspiracy must stand unless the evidence, taken in the
light most favorable to the Government, would not allow a reasonable
jury to reach such a conclusion. See United States v. Camps, 32 F.3d
102, 104 (4th Cir. 1994). Moreover, the variance provides grounds for
disturbing the verdict "`only if the appellant shows that the variance
infringed his `substantial rights' and thereby resulted in actual preju-
dice.'" United States v. Ford, 88 F.3d 1350, 1360 (4th Cir.) (quoting
Kennedy, 32 F.3d at 883), cert. denied, ___ U.S. ___, 65 U.S.L.W.
3369 (U.S. Nov. 18, 1996) (No. 96-6379). "To show actual prejudice,
an appellant must demonstrate that the multiple conspiracy variance
created a spillover effect, such that `the jury was likely to transfer evi-
dence from one conspiracy to a defendant involved in an unrelated
conspiracy.'" Id. Here, the record discloses sufficient evidence for a
reasonable jury to find the appellants guilty of participating in a single
conspiracy.

"A single conspiracy exists where there is `one overall agreement,'
or `one general business venture.' Whether there is a single conspir-
acy or multiple conspiracies depends upon the overlap of key actors,
methods, and goals." United States v. Leavis , 853 F.2d 215, 218 (4th
Cir. 1988) (citations omitted). In light of the standard we must
employ, the evidence would allow a reasonable jury to conclude that
there was a single conspiracy. That conspiracy existed for the purpose
of bringing marijuana from its source in Texas over the highways in
trucks to be received and distributed by an organization constructed
by Kyle Beard and Jerry Dean Early, Sr. That "general business ven-
ture" guided by the two common actors for a single goal is sufficient
to provide a reasonable jury with evidence to conclude that a single
conspiracy existed.

Appellants' attempts to describe multiple conspiracies are unavail-
ing, as they rely on interpretations of the evidence made in something
less than a light most favorable to the guilty verdicts. See Camps, 32
F.3d at 104. In addition, the fact that the jury acquitted the appellants
on the substantive offense does not demonstrate a material variance
or significant jury confusion as the appellants suggest. The verdict
shows that the jury found the evidence of the substantive offense
lacking, but does not prove that the government's evidence pointed
inescapably to the existence of proof of multiple conspiracies with

                     4
resultant jury confusion. Finally, even assuming a variance in the
proof, the appellants have failed to identify any substantial "spillover"
of evidence that would provide the basis for the"actual prejudice"
necessary to find these convictions unsound. See Ford, 88 F.3d at
1360-61. Without this "actual prejudice," there is no ground for over-
turning these convictions.

Appellants also assign error to the district court's decision to
restrict the cross-examination of a government witness regarding the
efforts of co-conspirators to implicate the witness's sister in the con-
spiracy. Specifically, the district court declined to allow the witness
to respond to a question regarding the co-conspirators' motivation for
implicating the sister. Restrictions on the scope of cross-examination
are within the sound discretion of the trial judge, and trial courts are
generally given wide latitude to set reasonable limits to prevent
harassment, prejudice, or confusion of the issues. See United States
v. Ambers, 85 F.3d 173, 176 (4th Cir. 1996); United States v.
McMillon, 14 F.3d 948, 956 (4th Cir. 1994). An abuse of that discre-
tion occurs when the court fails or refuses to exercise its discretion
or when the court's exercise of discretion is flawed by an erroneous
legal or factual premise. See James v. Jacobson , 6 F.3d 233, 239 (4th
Cir. 1993).

The district court's decision to disallow the answer to defense
counsel's question did not amount to an abuse of discretion. Counsel
had ample opportunity to cross-examine the witness to attack his
credibility. Counsel elicited internally inconsistent testimony and tes-
timony that tended to show that the witness had the opportunity to co-
ordinate his testimony with that of the other Government witnesses in
an attempt to provide testimony more likely to result in leniency from
the Government in sentencing. In addition, co-counsel elicited testi-
mony that the witness had not initially implicated Langley or Wil-
liams, but remembered their involvement later. Through the witness's
direct testimony, the jury was aware that the witness was a convicted
felon who received a sentence reduced by five years because of the
Government's intervention on his behalf. Moreover, the witness had
previously responded that he did not know specifically who had
implicated his sister. Therefore, any testimony regarding the motiva-
tion of these unknown persons would be speculation of the highest

                     5
order. The district court did not abuse its discretion in limiting the
cross-examination of the witness on this front.*

Similarly, the district court did not abuse its discretion in refusing
to allow another witness to answer a question regarding the witness's
reason for warning Langley to stay away from Early. The appellants
suggest only that the answer to the question would have been relevant
to the proceedings. The witness had already testified that he warned
Langley away from Early because of Early's "reputation." The district
court did not abuse its discretion in excluding counsel's attempt to
elaborate for the witness in the form of a question.

Next, Stacy contends that the district court erred in denying his
motion for a new trial based on the "discovery" of a recording of a
conversation involving Stacy, his wife, Beard and his wife. After the
trial, Stacy's wife and friends reviewed more than one hundred hours
of recordings made by the Government during the course of the inves-
tigation. Although the Government had made the recordings available
to defense counsel, the Government provided no assistance in locating
the tapes on which Stacy's voice appeared. Stacy's wife and friends
discovered one recording involving Stacy. It is that discovery that
Stacy contends required a new trial.

Stacy argued in his motion that the recording of the discussion war-
ranted a new trial because it was the only time he had been recorded
and the conversation contained no reference to the distribution of
marijuana. The district court denied the motion. A district court
should only grant a motion for a new trial based on newly discovered
evidence if: (1) the evidence is newly discovered; (2) the court may
infer diligence on the part of the movant in discovering the evidence
from the facts alleged; (3) the evidence relied upon is not merely
cumulative or impeaching; (4) the evidence is material to the issues
involved; and (5) the evidence would probably result in acquittal at
a new trial. See United States v. Singh, 54 F.3d 1182, 1190 (4th Cir.
1995). This Court reviews a district court's denial of a motion for new
_________________________________________________________________
*In two footnotes to their brief, the Appellants assign error to two
additional evidentiary rulings on the part of the district court. Because
they have failed to advance a sufficient argument regarding these claims,
they do not provide us with reason to disturb the district court's rulings.

                     6
trial based on newly discovered evidence for abuse of discretion. See
id. There is no question that the district court exercised its discretion,
and no evidence that the court applied either erroneous factual or
legal premises. See James, 6 F.3d at 239.

Stacy endeavors to show that the district court abused its discretion
by failing to hold a hearing on the motion for a new trial. However,
even assuming that the existence of a single conversation between
Beard and Stacy during which they did not discuss the enormous mar-
ijuana operation is the type of evidence contemplated by Fed. R.
Crim. P. 33, it simply strains credulity to suggest that the introduction
of the tape of this discussion would result in an acquittal at a new
trial. The fact that Stacy could be heard only once on the surveillance
tapes is not likely to lead a jury to ignore the other evidence implicat-
ing Stacy and acquit him. The district court did not abuse its discre-
tion in denying the motion for a new trial.

To the extent that Stacy attempts to cast this issue as a violation of
the precepts of Brady v. Maryland, 373 U.S. 83 (1963), it is similarly
unavailing. Under Brady, the "[s]uppression of exculpatory evidence
by the Government that is material to the outcome of a trial" is viola-
tive of the Due Process Clause of the Constitution. United States v.
Kelly, 35 F.3d 929, 936 (4th Cir. 1994). The strictures of Brady are
not violated, however, if the information allegedly withheld by the
prosecution was reasonably available to the defendant. As we held in
United States v. Wilson, "where the exculpatory information is not
only available to the defendant but also lies in a source where a rea-
sonable defendant would have looked, a defendant is not entitled to
the benefit of the Brady doctrine." 901 F.2d 378, 381 (4th Cir. 1990).
Here, the information was contained in the Government's open file
and the tapes were readily available to the defense team. It would
have been time-consuming, but not unreasonable, for counsel to scour
the fruits of the Government's surveillance for evidence that either
tended to implicate or exculpate his client. Stacy's wife was able to
discover the conversation, but she was unfortunately motivated to
search the tapes only after her husband was convicted. The fact that
the Government would not undertake this time-consuming task for the
defense does not transform this situation into a Brady violation. The
innocuous nature of the evidence which was not placed before the
jury as a result of the incomplete search of the audio tapes belies any

                     7
suggestion that the evidence would have been material to the jury's
verdict with respect to Stacy. The district court committed no error in
denying the motion for new trial.

Both Williams and Langley suggest the district court erred in
reaching the applicable offense level for the purpose of sentencing
them under the Guidelines. Williams attacks the district court's denial
of his motion for a reduction as a minimal or minor participant in the
conspiracy under USSG § 3B1.2. A district court may grant a two-
level reduction to a defendant who "is less culpable than most other
participants, but whose role could not be described as minimal."
USSG § 3B1.2, comment. (n.3). The court's determination is "heavily
dependent upon the facts of the particular case," USSG § 3B1.2, com-
ment. (backg'd), and is reviewed for clear error. See United States v.
Reavis, 48 F.3d 763, 768 (4th Cir. 1995). The defendant has the bur-
den of convincing the court by a preponderance of the evidence that
he is entitled to the adjustment. Id. at 769.

There was no clear error in the district court's finding that Wil-
liams failed to meet that burden. "A finding is`clearly erroneous'
when although there is evidence to support it, the reviewing court on
the entire evidence is left with the definite and firm conviction that
a mistake has been committed." United States v. United States Gyp-
sum Co., 333 U.S. 364, 395 (1948). The evidence leaves no such con-
viction in this case. The evidence at trial showed that Williams helped
haul, store, unload and deliver large quantities of marijuana. Williams
also was responsible for moving transfer trucks to new hiding loca-
tions. In light of this level of involvement in the conspiracy, the dis-
trict court's refusal to grant a reduction was not clearly erroneous.

Similarly, Langley challenges the district court's decision to
impose an enhancement for his role as a manager or supervisor in a
conspiracy involving five or more participants. USSG§ 3B1.1(b). As
with the reduction for minimal participation, the district court's find-
ings of fact concerning a § 3B1.1 adjustment must be affirmed unless
they are clearly erroneous. See United States v. Smith, 914 F.2d 565,
569 (4th Cir. 1990). In light of that standard, there was no error in
applying the enhancement. The leaders of the conspiracy both agreed
that Langley oversaw unloading and distribution operations including
responsibility for ascertaining the quantity of marijuana received. In

                    8
addition, the evidence showed that on several occasions Langley was
responsible for planning the lodging for truck drivers transporting
marijuana from Texas to North Carolina. The evidence is sufficient
to support the enhancement and is not overridden by Langley's infer-
ences drawn from isolated references to the transcript. See United
States v. Hyppolite, 65 F.3d 1151, 1159 (4th Cir. 1995), cert. denied,
___ U.S. ___, 64 U.S.L.W. 3708 (U.S. Apr. 22, 1996) (No. 95-8395).

Finding no error either at trial or in sentencing, we affirm the con-
victions and sentences.

AFFIRMED

                     9